Exhibit 10.9
FIRST AMENDMENT
THIS FIRST AMENDMENT, dated as of March 23, 2010 (the “Amendment”) to the
Schedule (“Schedule”) to the Master Agreement dated as of July 18, 2007 (the
“Agreement”) between WELLS FARGO BANK, N.A. (formerly known as Wachovia Bank,
National Association) (“Party A”) and WRIGHT EXPRESS CORPORATION (“Party B”).
The Agreement includes the Schedule, the Credit Support Annex (which shall
become effective as of the date of the First Amendment) and all Confirmations
exchanged between the parties confirming the Transactions (or Swap Transactions)
thereunder. In consideration of the agreements and provisions herein contained
and in reliance on the representations contained herein, the parties have agreed
to amend the Agreement by this Amendment.
Accordingly, the parties agree as follows:

1.   Part 1(c) of the Schedule pertaining to the “Cross Default” provision is
revised and amended to read as follows:       “(c) The “Cross Default”
provisions of Section 5(a)(vi) of this Agreement will apply to Party A and to
Party B, provided however, Section 5(a)(vi) is hereby amended by adding the
following proviso to the end thereof: “provided, however, that notwithstanding
the foregoing, an Event of Default shall not occur under either (1) or (2) above
if the default, event of default or other similar condition or event referred to
in (1) or the failure to pay referred to in (2) is caused not (even in part) by
the general unavailability of funds but is caused solely due to a technical or
administrative error which has been remedied within three Local Business Days
after notice of such failure is given to the party.”   2.   Part 1 (c) of the
Schedule pertaining to the “Threshold Amount” provision with respect to Party A
and Party B is revised and amended to read as follows:

      “(c) “Threshold Amount” means with respect to Party A and Party B, an
amount (including its equivalent in other currency) equal to the higher of
$20,000,000 or 5% of its Shareholder Equity as reflected in its most recent
financial statements.         “Shareholder Equity” means an amount equal to a
party’s total assets minus its total liabilities, as reflected on such party’s
most recent audited financial statements.”

3.   Part 4(d) of the Schedule is amended in its entirety to read as follows:

  “(d)    Multibranch Party.         (i) Party A is a Multibranch Party and may
act through its San Francisco or Charlotte Office or its London Branch, and
(B) if any Confirmation for a Transaction is sent or executed by Party A without
specifying its Office, it will be presumed that Party A’s Office for that
Transaction is its San Francisco Office absent notice to the contrary from Party
A.         (ii) Party B is not a Multibranch Party.”

4.   Part 4(f) of the Schedule is amended in its entirety to read as follows:

  “(f)     “Credit Support Document” means the Credit Support Annex with respect
to Party A and to Party B, entered into between the parties and attached
hereto.”

 



--------------------------------------------------------------------------------



 



5.   Part 4(h) of the Schedule is amended in its entirety to read as follows:

  “(h)   Governing Law & Jurisdiction. To the extent not otherwise preempted by
U.S. Federal law, this Agreement will be governed by and construed in accordance
with the law of the State of New York (without giving effect to any provision of
New York law that would cause another jurisdiction’s laws to be applied).
Section 13(b) of the Agreement is hereby amended by (i) deleting the word
“non-exclusive” appearing in subparagraph (i) thereof and substituting therefor
the word “exclusive” and (ii) deleting the last sentence of Section 13(b) and
substituting therefor the following sentence:

      “Nothing in this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States District Court located in the Borough of Manhattan in New
York City lacks jurisdiction over the parties or the subject matter of the
Proceedings or declines to accept the Proceedings on the grounds of lacking such
jurisdiction; (B) the Proceedings are commenced by a party for the purpose of
enforcing against the other party’s property, assets or estate any decision or
judgment rendered by any court in which Proceedings may be brought as provided
hereunder; (C) the Proceedings are commenced to appeal any such court’s decision
or judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate (including, without limitation, any suit, action or proceeding
described in Section 5(a)(vii)(4) of this Agreement), and, in order to exercise
or protect its rights, interests or remedies under this Agreement, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

6.   Ratification of Agreement. This Amendment shall be an amendment to the
Agreement, and the Schedule, as amended hereby, shall remain in full force and
effect and is hereby ratified, approved and confirmed in each and every respect.
  7.   Representations. Each party represents to the other party as follows:

  (a)   it has the power to, and has taken all action necessary for it to,
execute and deliver this Amendment;     (b)   its execution and delivery of this
Amendment do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;     (c)
  all governmental and other consents that are required to have been obtained by
it with respect to its execution and delivery of this Amendment have been
obtained and are in full force and effect and all conditions of all such
consents have been complied with;     (d)   this Amendment is a legal, valid and
binding agreement, enforceable against it in accordance with the terms of this
Amendment (subject to applicable bankruptcy, reorganization, insolvency ,
moratorium or similar laws affecting creditors’ rights generally);

2



--------------------------------------------------------------------------------



 



  (e)   as expressly amended hereby, the Agreement is in full force and effect;
and     (f)   the person who is authorized to execute and deliver on its behalf
this Amendment is identified in the certificate being delivered by it with this
Amendment (which also sets forth the title and specimen signature of that
person), and the authority of each such person is set forth in the certified
resolutions or other authorizing corporate action being delivered herewith
(which evidence the truth and accuracy of the representation as set forth in
clause (a) of this provision).

8.   Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.

9.   Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communications and prior writings with respect thereto.

10.   Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original
and which together shall constitute a single agreement.

11.   Governing Law. This Amendment shall be subject to the governing law and
jurisdiction provision of the Schedule to the Agreement.

IN WITNESS WHEREOF, each of the parties have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

          WELLS FARGO BANK, N.A
      By:   /s/ John Miechowski         Name:   John Miechowski        Title:  
Authorize Signatory          WRIGHT EXPRESS CORPORATION
      By:   /s/ Steven A. Elder         Name:   Steven A. Elder        Title:  
Treasurer       

3